 

Exhibit 10.6

 

Consulting Agreement

 

This consulting agreement (the “Agreement”), effective 5th day of June, 2020
(“Effective Date”) by and between Andrew Kucharchuk (“Consultant”), an
individual whose address is 549 Millgate Place, Baton Rouge, LA 70808 and
OncBioMune Pharmaceuticals, Inc., a Nevada corporation with its principal office
located at 8000 Innovation Park Dr., Baton Rouge, LA 70820 together with its
affiliates and subsidiaries (“OncBioMune” or the “Company”).

 

RECITALS

 

WHEREAS, OncBioMune is a commercial-stage molecular data-generating company, and

 

WHEREAS, Consultant is a finance executive and professional with expertise and
many years of experience providing strategic, financial and accounting advisory
services to the Company; and

 

WHEREAS, Consultant is willing to provide the professional expertise and
experience in those areas required or desired by OncBioMune; and

 

WHEREAS, OncBioMune desires to contract with Consultant for the rendition and
performance of such professional services, as more fully described in this
Agreement, and Consultant agrees to render and perform such services on an
independent contractor basis to OncBioMune, on the terms and conditions set
forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Agreement as an integral part hereof, and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
OncBioMune and Consultant, intending to be legally bound, hereby agree as
follows:

 

1. Term of Engagement. The Agreement shall be effective for a period of six (6)
months, commencing on the Effective Date of this Agreement (the “Initial Term”).
Thereafter, the Agreement shall only renew on a month-to-month basis by mutual
agreement of the parties, subject to the right of OncBioMune and/or the
Consultant to terminate this Agreement pursuant to paragraph 6 hereof. The
Initial Term plus any monthly renewals up to the time of Termination shall
hereinafter be referred to as the “Term” or the “Term of the Engagement.”

 

2. Services. During the Term, Consultant will be responsible for providing
professional strategic, financial and accounting advisory consulting services
(collectively, the “Services”), as more fully described in Exhibit A attached
hereto.

 

3. Agreements of OncBioMune. Pursuant to this Agreement, OncBioMune agrees to
the following:

 

  a) Provide such information that may be necessary for the provision of the
Services by Consultant; and

 

  b) Provide such other support as Consultant may reasonably request in order
for Consultant to perform his duties as outlined in paragraph 2 of the Agreement
and Exhibit A attached hereto.

 

 1 

 

 

4. Compensation and Expenses. In consideration for the Services rendered by
Consultant to OncBioMune throughout the Term of Engagement, the Company shall
compensate Consultant in accordance with the terms set forth in Exhibit B
attached hereto.

 

5. Arm’s-length Compensation. The parties hereto agree that the compensation
provided herein has been determined in arm’s-length bargaining and is consistent
with fair market value in arm’s-length transactions. Furthermore, the
compensation is not and has not been determined in a manner that takes into
account the volume or value of any referrals or business otherwise generated
between the parties for which payment may be made in whole or in part under
Medicare or any other federal or state health care program or any other third
party payor program.

 

6. Termination. Consultant shall each have the right to terminate this Agreement
at any time by giving written notice to the Company at least thirty (30) days
prior to the effective termination date (“Termination Date”). After the Initial
Term, the Company shall have the right to terminate the Agreement by giving
written notice to Consultant at least thirty (30) days prior to the effective
Termination Date. Upon such a Termination, Consultant agrees to cease all
representation on behalf of the Company, including, but not limited to
representations to the Company’s clients that Consultant is acting on behalf of
the Company in any capacity; provided, however the Consultant agrees to answer
any reasonable follow-up inquiries from clients or the Company for matters on
which she has previously reported or been involved.

 

7. Confidentiality and Non-Disclosure Agreement.

 

a) The term “Confidential Information” as used herein shall include all testing
recipes, formulas, business practices, methods, techniques, or processes that:
(i) derives independent economic value, actual or potential, from not being
generally known to or not available to the public, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Confidential
Information also includes, but is not limited to, Marketing Information,
Marketing Strategy, Pricing Information, Product Plans, Business Plans,
Financial Plans, Compliance Plans, Forms, Customer Lists, Salary and Other
Personnel Information, Training Manuals, Training Tapes, Third Party Contract
Terms and other business information of a similar nature, including information
about the Company itself, which Consultant acknowledges and agrees has been
compiled by the Company’s expenditure of a great amount of time, money and
effort, and that contains detailed information that could not be created
independently from public sources. Further, all data, spreadsheets, reports,
records, know-how, verbal communication, proprietary and technical information
and/or other confidential materials of similar kind transmitted by the Company
to Consultant are expressly included within the definition of “Confidential
Information.” The parties further agree that the fact the Company may be seeking
to complete a business transaction is “Confidential Information” within the
meaning of this Agreement, as well as all notes, analysis, work product or other
material derived from Confidential Information. The parties agree that the
following information is not “Confidential Information” as that term is used
herein: (i) information that was or becomes generally available to the public,
(ii) technical and scientific information and know-how available in published
literature or that can be obtained by hire or purchase from another business
entity, or (iii) information that was or becomes available to Consultant on a
non-confidential basis from an independent source.

 

 2 

 

 

b) In the event that Consultant is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes) to disclose or produce any
Confidential Information furnished in the course of its dealings with the other
party or its affiliates, advisors or Representatives, it is agreed that the
Consultant will (i) provide the Company with prompt notice thereof and copies,
if possible, and, if not, a description, of the Confidential Information
requested or required to be disclosed or produced so that the Company may seek
an appropriate protective order or waive compliance with the provisions of this
Agreement and (ii) consult with the Company as to the advisability of the
Consultant taking of legally available steps to resist or narrow such request.
In the event the Company seeks an appropriate protective order, or decides to
challenge any request for Confidential Information, the Company agrees to pay
for all costs associated with the actions of the Company, including, but not
limited to court costs, attorney’s fees and any other expense related thereto.
It is further agreed that, if in the absence of a protective order or the
receipt of a waiver hereunder the Consultant is nonetheless, in the written
opinion of its legal counsel, compelled to disclose or produce Confidential
Information concerning the Company to any tribunal or to stand liable for
contempt or suffer other censure or penalty, the Consultant may disclose or
produce such Confidential Information, at the expense of the Company, to such
tribunal without liability hereunder; provided, however, that the Consultant
shall give the Company written notice of the Confidential Information to be so
disclosed or produced as far in advance of its disclosure or production as is
practicable and shall use its best efforts to obtain, to the greatest extent
practicable, an order or other reliable assurance that confidential treatment
will be accorded to such Confidential Information so required to be disclosed or
produced.

 

c) Consultant acknowledge(s) that this “Confidential Information” is of value to
the Company by providing it with a competitive advantage over its competitors,
is not generally known to competitors of the Company, is not information easily
available to the public, and is not intended by the Company for general
dissemination. Consultant acknowledges that this “Confidential Information”
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and is
the subject of reasonable efforts to maintain its secrecy. Therefore, the
parties agree that all “Confidential Information” under this Agreement
constitutes “Trade Secrets” under the law of any state in which the Consultant
provides services to the Company or, in the absence of any such definition, as
defined in the Uniform Trade Secrets Act.

 

d) Duty of Confidentiality. All Confidential Information is considered highly
sensitive and strictly confidential. Accordingly, upon receiving any
Confidential Information, Consultant agrees that he/she shall maintain and
preserve such Confidential Information and prevent its disclosure to any third
party unless otherwise expressly authorized by the Company. Consultant shall not
use or disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.

 

 3 

 

 

8. Agreement Not To Solicit. Consultant agrees and acknowledges that for a
period of twelve (12) months after the effective Termination Date (see section 6
for definition of the Termination Date), he will not, directly or indirectly, in
one or a series of transactions, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or any other person, partnership, firm, corporation,
association or other legal entity: (a) recruit, solicit or otherwise induce or
influence any proprietor, partner, stockholder, lender, director, officer,
employee, sales agent, joint venturer, investor, lessor, supplier, customer,
agent, representative or any other person which has a business relationship with
the Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company, or (b) employ or seek to employ any person or
agent who is then (or was at any time within twelve (12) months prior to the
date Consultant or such entity employs or seeks to employ such person) employed
or retained by the Company. Any such solicitation shall constitute a material
breach of this Agreement and will cause irreparable harm and loss to the Company
for which monetary damages will be an insufficient remedy. Therefore, the
parties agree that in addition to any other remedy available, the Company will
be entitled to temporary and permanent injunctive relief, without the necessity
of posting bond, restraining Consultant from any actual or threatened
unauthorized solicitation by Consultant. The spirit of this non-solicit section
is to prevent Consultant from leaving the Company and taking any Company
personnel or customers of the Company for a period of two years after the date
of Termination.

 

9. Return of Property. Upon the termination of this Agreement, regardless of why
the Agreement terminates, Consultant shall return to the Company and/or certify
that it has been deleted from Consultant’s computer all property owned by the
Company and all Confidential Information indicated by the Company as well as any
other Confidential Information that Consultant is aware that he has, in whatever
form it exists, including all copies thereof. The Company agrees that so long as
Consultant has made a good faith effort to return all such property and
Confidential Information, Consultant shall be deemed to have complied with these
provisions. The Company may at anytime call to Consultant’s attention that it
has not yet received certain additional Confidential Information and Consultant
shall promptly search for such additional Confidential Information and return it
to the Company. The Company agrees that Consultant may delete any information
that is proprietary to Consultant that may be contained within the Company’s
Confidential Information prior to Consultant returning it to the Company.

 

10. Miscellaneous.

 

  a) This Agreement supersedes all prior agreements and understandings between
the parties and may not be modified or terminated orally. The Consultant hereby
waives any claims that it might have under any previous oral or other contract.
No modification or attempted waiver of this Agreement will be valid unless in
writing and signed by the party against whom the same is sought to be enforced.

 

  b) The provisions of this Agreement are separate and severable, and if any of
them is declared invalid and/or unenforceable by a court of competent
jurisdiction or an arbitrator, the remaining provisions shall not be affected.

 

 4 

 

 

  c) If a court of competent jurisdiction determines that any of the
restrictions against disclosure of Confidential Information, and/or solicitation
contained in this Agreement are invalid in whole or in part due to over breadth,
whether geographically, temporally, or otherwise, such court is specifically
authorized and requested to reform such provision by modifying it to the
smallest extent necessary to render it valid and enforceable, and to enforce the
provision as modified.

 

  d) This Agreement is the joint product of the Company and the Consultant and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of the Company and the Consultant and shall not be construed for
or against either party hereto.

 

  e) This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Colorado, without reference to provisions
that refer a matter to the law of any other jurisdiction. Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Colorado; accordingly, any matters involving
the Company and the Consultant with respect to this Agreement may be adjudicated
only in a federal or state court sitting in Colorado.

 

  f) All notices and other communications required or permitted under this
Agreement shall be in writing, and shall be deemed properly given if delivered
personally, mailed by registered or certified mail in the United States mail,
postage prepaid, return receipt requested, sent by facsimile, or sent by Express
Mail, Federal Express or nationally recognized express delivery service, as
follows:

 

(i) If to the Company, at the address listed at the preamble to this Agreement
or its then primary executive offices to the attention of the Chief Executive
Officer; and

 

(ii) If to the Consultant, at the address listed at the preamble to this
Agreement or the Consultant’s primary legal residence which is listed at the
signature block of this agreement. Should this address change, the Consultant
agrees to promptly notify the Company of such change.

 

Notice given by hand, certified or registered mail, or by Express Mail, Federal
Express or other such express delivery service, shall be effective upon actual
receipt. Notice given by facsimile transmission shall be effective upon
telephonic confirmation of receipt by the party to whom it is addressed. All
notices by facsimile transmission shall be followed up promptly after
transmission by delivering an original copy by hand, certified or registered
mail, or by Express Mail, Federal Express or other such delivery service. Any
party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.

 

  g) The parties agree that the Consultant is acting as an independent contract
under current Internal Revenue Service guidelines in the provision of services
under this Agreement and that the Consultant shall be solely responsible for
paying all taxes due on any Compensation hereunder. The Consultant understands
and acknowledges that all Compensation hereunder is taxable to the Consultant
and the Company has an affirmative obligation to report such amounts of
Compensation on Form 1099 to the Internal Revenue Service each year. The
Consultant agrees to provide its tax identification number in the signature
block below.

 

  h) This Agreement may be signed in counterparts, and by fax or Adobe Acrobat
PDF file, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

 

ONCBIOMUNE PHARMACEUTICALS, INC.:   CONSULTANT:           By:

/s/ Mick Ruxin                            

By:

/s/ Andrew Kucharchuk

  Mick Ruxin, M.D.     Andrew Kucharchuk   Chief Executive Officer      

 

  Legal Residence:         Phone:           

 

 6 

 

 

EXHIBIT A

 

DESCRIPTION OF DUTIES AND SERVICES

 

In accordance with the terms and conditions of the Consulting Agreement between
Andrew Kucharchuk (“Consultant”) and OncBioMune Pharmaceuticals, Inc. and its
affiliates (“Company”) and Section 2 therein, this Exhibit A describes the
duties and services (the “Services”) the Consultant shall perform under the
Agreement.

 

  1. Provide professional strategic, financial and accounting advisory
consulting services to the Company under the direction of the Company’s Chief
Executive Officer (“CEO”).

 

  2. Participate in meetings and telephone conferences, as needed, with the CEO
other Company personnel to facilitate the provision of Services.

 

  3. Such other activities as may be needed by the CEO at the expense of the
Company. The spirit of this section is to try and account for other activities
or issues that have not been addressed or identified in paragraphs (1) through
(2) above.

 

 7 

 

 

EXHIBIT B

 

COMPENSATION FOR SERVICES

 

In accordance with the terms and conditions of the Consulting Agreement between
Andrew Kucharchuk (“Consultant”) and OncBioMune Pharmaceuticas, Inc. and its
affiliates (“Company”) and Section 4 therein, this Exhibit B sets forth the
compensation to be by the Company to the Consultant for the provision of the
Services described in Exhibit A and Section 2 of the Agreement.

 

  1. The Company agrees to pay Consultant $15,000 per month for the provision of
Services set forth in Section 2 of the Agreement and Exhibit A attached hereto.
Such payments will be made monthly on the 15th of each month, so long as the
Consultant provides an invoice for the prior month’s services on the 1st of such
month. Consultant agrees to prepare an invoice periodically, no more frequently
than monthly, for all Services rendered on behalf of the Company during any
given month of providing such Services.

 

  2. In addition to any compensation payable hereunder, the Company shall also
reimburse Consultant for all expenses reasonably incurred by him in connection
with the Services performed on behalf of the Company under the Agreement
including, but not limited to, airfare, hotel, rental car, food, and associated
expenses, upon providing the original receipts and an expense report for such
expenses in accordance with the Company’s standard expense reimbursement policy
then in effect. Consultant agrees to seek prior written approval from OncBioMune
before incurring expenses in excess of $500.00 in any given month.

 

  3. Except as may be set forth in this Exhibit B and the Agreement, each party
shall be responsible for its own costs and expenses incurred in connection with
this Agreement. Each party shall also bear and be responsible for paying any
sales, use, or other federal, state, or local taxes it incurs as a direct or
indirect result of entering into this Agreement.

 

 8 

 